Citation Nr: 1733698	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected granuloma annulare.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to afford the Veteran every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran underwent VA examinations in August 2007, April 2010 and September 2015.  The examiners considered the Veteran's history; however, they did not address the percentage of the Veteran's skin that is affected during a flare-up or outbreak of his granuloma annulare.  The Veteran has reported that he experiences rashes every 3-4 months and the claims file indicates that his arms and legs have been affected. April 2010 VA Examination, p. 4.  VA has an obligation to evaluate the Veteran's condition during an active phase or an outbreak. See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994).  On remand, appropriate attempts should be made to schedule the Veteran for an examination during a flare-up or outbreak.  If such an examination is ultimately not feasible, the examiner should provide an estimate of the percentage of skin affected during a flare-up or outbreak according to the Veteran's reported history of his condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from Wilmington VA Medical Center from December 2015 to present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a new VA examination.  The new VA examination should be scheduled during a flare-up or outbreak of granuloma annulare and should offer an opinion on the percentage of skin affected by the condition.  If such an examination is not feasible, the examiner should offer an opinion on the percentage of skin affected by the condition during a flare-up or outbreak.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A fully articulated medical rationale for any opinion expressed must be set forth.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




